DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amended claims filed on November 10, 2020.  Claims 1-18 and 28-30 have been canceled.  Claim 19 has been amended.

Response to Arguments
Applicant’s arguments with respect to claim 19 have been considered but are moot because the new ground of rejection with respect to the new claimed features does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first conversion unit that converts the first signal to a digital signal” and “a second conversion unit that converts the second signal to a digital signal” in claim 19; and “an operation unit that is configured to be operated to adjust the first image-capturing condition…” in claim 26.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-23, 25-27, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Imai, US 2012/0069212 A1 in view of Morris, US Patent 6,665,010 B1 and further in view of Iwabuchi, 2010/0276572 A1.
Regarding claim 19, Imai discloses an electronic device (Figs. 1A-3), comprising:
an image sensor (14) that is configured to include: 
a plurality of first pixels arranged in a row directions and in a column direction (¶ 0038.  Note the use of filter arrays on the sensor, which discloses a plurality of first pixels arranged in a row direction and in a column direction.  See also figs. 5B, 6A and 6C) in a first area where a first signal is generated by capturing an image with incident light under a first image-capturing condition; 
a first conversion unit that converts the first signal to a digital signal (A/D 16; ¶ 0034);
a plurality of second pixels arranged in a row directions and in a column direction (¶ 0038.  Note the use of filter arrays on the sensor, which discloses a plurality of first pixels arranged in a row direction and in a column direction.  See also figs. 5B, 6A and 6C) in a second area different from the first area, where a second signal is generated by capturing an image with incident light under a second image-capturing condition (Imai discloses the use of a transition mode in which different regions of interest are designated and different capture parameters are applied to those regions (See steps S407-S411 in fig. 4A; ¶ 0087-0092, 0100 and 0102));
a second conversion unit that converts the second signal to a digital signal (A/D 16; ¶ 0034.  It is noted that the Specifications of the present application refer to a 
a processor that is configured control the image sensor to adjust the second image-capturing condition as the first image-capturing condition is adjusted (Imai discloses that the device would allow for adjusting the regions to create a transition between them wherein the luminance or color of the pixels are adjusted in the regions (¶ 0108-0114)).
Imai does not explicitly disclose first control wiring that is connected to each of the plurality of first pixels and that outputs a control signal for controlling the plurality of first pixels; and second control wiring that is connected to each of the plurality of second pixels and that outputs a control signal for controlling the plurality of second pixels; that the plurality of first pixels and the plurality of second pixels are arranged in an image-capturing chip; that the first conversion unit and the second conversion unit are arranged on a signal processing chip, the image-capturing chip being laminated by the signal processing chip
However, Morris discloses an imaging device (Fig. 5) including an image sensor (140), the image sensor including first control wiring that is connected each of to the plurality of first pixels and that outputs a control signal for controlling the plurality of first pixels (Morris discloses the image sensor being divided in multiple areas (See fig. 5) and based on how many pixels are determined to have collected an amount of light that exceeds a threshold, a signal would be sent to the different areas to control their exposure time (Note that the control of the exposure is through the use of the sample and reset lines) (Col. 6, line 9 – col. 7, line 8).  The Examiner understands that the 
Therefore, taking the combined teaching of Imai in view of Morris as a whole, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to modify the teaching of Imai to provide first control wiring that is connected to the plurality of first pixels and that outputs a control signal for controlling the plurality of first pixels; and second control wiring that is connected to the plurality of second pixels and that outputs a control signal for controlling the plurality of second pixels with the motivation of independently control the exposure time of different areas in the image sensor as can be appreciated from the teaching in Morris.
The combined teaching of Imai in view of Morris fails to teach that the plurality of first pixels and the plurality of second pixels are arranged in an image-capturing chip; 
However, Iwabuchi discloses the structure of an image sensor module (Fig. 1) comprising a first semiconductor chip (52) provided with an image sensor (56 and 57) in which a plurality of pixels are arranged (¶ 0088-0089); a second semiconductor chip (53) provided with an analog/digital converter array composed of a plurality of analog/digital converters (¶ 0088-0089), wherein the first semiconductor chip (52) provided with an image sensor (60 see fig. 2) and the second semiconductor chip (53) provided with the analog/digital converter array are laminated such that the front face side opposite to the light incident side of the first semiconductor chip (52) faces the second semiconductor chip (53), and respective pads (81) and (82) for connection are electrically connected through electroconductive connection bumps (83).  Iwabuchi further teaches that by configuring a first semiconductor chip provided with an image sensor in which the pixel is constituted by a photoelectric conversion element and transistors, a second semiconductor chip provided with an analog/digital converter array which is composed of a plurality of analog/digital converters, and further a third semiconductor chip provided with a memory element array which includes at least a decoder and a sense amplifier, in a laminated structure, one unified device is obtained, and it is possible to realize improvement of the aperture ratio of the photoelectric conversion element, improvement of chip utilization, and further simultaneous shuttering of all the pixels (¶ 0026).


Regarding claim 20, Imai discloses that the processor is configured to control the image sensor to adjust the second image-capturing condition in correspondence to an extent of adjustment of the first image capturing-condition (In Imai, the transition adjustment between the regions is related to the capture conditions between the two regions (¶ 0108-0114). This teaches that that the processor is configured to adjust the second image-capturing condition in correspondence to an extent of adjustment of the first image capturing-condition as claimed).

Regarding claim 21, Imai
Regarding claim 22, Imai discloses that the processor is configured to control the image sensor to adjust the second image-capturing condition based upon light entering the second area (Imai discloses that the regions can be determined automatically and that the adjustment to each region can be made automatically (¶ 0072, 0082, 0086, 0089-0090)).

Regarding claim 23, Imai discloses that the processor is configured to control the image sensor to detect the second signal output from the image sensor (Imai discloses that the device would determine the regions and adjust the capture conditions for the regions based on the pixel signals (¶ 0072, 0082, 0086, 0089-0090)), wherein: the processor is configured to adjust the second image-capturing condition based upon results of the detection (¶ 0072, 0082, 0086, 0089-0090)).

Regarding claim 25, Imai discloses that the processor is configured to control the image sensor to adjust the second image capturing condition within a range in which the second signal does not range beyond a brightness-defining threshold value (Note that Imai discloses that the user can control the limits on a histogram so that the adjustment stays within a selected brightness range (¶ 0075, 0083, 0094-0096)).

Regarding claim 26, Imai discloses an operation unit (330) that is configured to control the image sensor to be operated to adjust the first image-capturing condition (¶ 0075-0076, 0108-0109, 0145, 0151-0152), wherein: the processor is configured to control the image sensor to adjust the second image-capturing condition in response to 

Regarding claim 27, Imai discloses a display (28) at which an image to be used to adjust the first image-capturing condition is displayed (See figs. 5A-5D), wherein: the processor is configured to control the image sensor to adjust the second image-capturing condition via the image displayed at the display unit (Note that Imai discloses using the displayed interface to control the parameters as well as the transition for the multiple regions of interest (¶ 0086-0099)).

Regarding claim 31, Imai discloses that the processor is configured to disallow an adjustment of the second image-capturing condition that would result in an image-capturing signal in the second area ranging beyond predetermined limits (Note that Imai discloses that the user can control the limits on a histogram so that the adjustment stays within a selected brightness range (¶ 0075,0083, 0094-0096). Thus, Imai discloses a disallowing unit that is configured to disallow an adjustment of the second image-capturing condition by the processor that would result in an image-capturing signal in the second area ranging beyond predetermined limits since the user is setting the limits to which the regions can be adjusted).

Regarding claim 33¸ the combined teaching of Imai in view of Morris discloses the limitations of claim 19 (see rejection of claim 19 above) and further discloses an .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Imai, US 2012/0069212 A1 and Morris, US Patent 6,665,010 B1 in view of Iwabuchi, 2010/0276572 A1 and further in view of Morin, US 2009/0225189 A1.
Regarding claim 24, the combined teaching of Imai in view of Morris and further in view of Iwabuchi fails to teach that that the processor is configured to control the image sensor to detect a subject based upon the second signal; and adjust the second image-capturing condition based upon the detected subject.
However, Morin discloses the concept identifying regions of interest in an image (Fig. 2, step 210) and adjust the capture parameters of the identified regions of interest (step 215), wherein the type of adjustment on the capture parameters is based on a detection of a subject and the type of subject being detected (See fig. 3; ¶ 0026).
Thus, taking the combined teaching of Imai and Morris in view of Iwabuchi and further in view of Morin as a whole, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to modify the teaching of Imai to have the processor configured to control the image sensor to detect a subject based upon the second signal; and adjust the second image-capturing condition based upon the detected subject. The motivation to do so would have been to improve the image quality of the multiple regions of interest as suggested in Morin (¶ 0001).

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311.  The examiner can normally be reached on 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
February 26, 2021